DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on January 28, 2021 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2- 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 4, the limitation “the variable radius being larger at the distal portion of the body lumen” renders the claim indefinite, as it is unclear what it is larger than.
Claim 3 is rejected as a dependent of claim 2 and claim 5 is rejected as a dependent of claim 4. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shemesh (US 7,670,326).
Regarding claim 1, Shemesh discloses a syringe adaptor 200 for use with a fluid-port adaptor 204 having an outer surface, the syringe adaptor comprising: a body 500, shaped to define a body lumen having a variable radius that is larger at a distal portion of the body lumen than at a more proximal portion of the body lumen (see Fig. 3A, col. 4, ll. 40-50, housing includes syringe port 15 as well as fluid port 202, which at its most distal portion is larger than the portion adjacent ring member 208 in Fig. 3A); a syringe fitting at a proximal end of the body, configured to connect to a distal end of a syringe (see Figs. 1, 2; col. 4, ll. 41-45); a needle 550 extending distally from the syringe fitting into the body lumen (see Figs. 1, 3A; col. 4, ll. 49-56); a septum housing (see Figs. 3A-3C, includes 208 and part holding septa 502,504, these parts move forward together as shown in changing position from 3A to 3C) slidably disposed within the body lumen, the septum housing comprising a plurality of distally-extending, radially flexible legs 210 (see Fig. 3C), each of the legs being shaped to define a series of teeth that protrude radially inward (see Figs. 3A, 3C, teeth towards end of legs 210 that are adjacent first bore 214), and 
Regarding claim 6, Shemesh further discloses that when the legs are inside the distal portion of the body lumen, a distal opening of the needle (see Fig. 3B, needle tip) is disposed proximally to at least a distal face of the septum 502 (see Fig. 3B).
Regarding claim 7, Shemesh discloses the legs are inside the distal portion of the body lumen, the distal opening of the needle is disposed inside of the septum (see Fig. 3B; col. 5, ll. 19-21, needle tip goes through septum and returns to its resting position inside housing 500).
Regarding claim 8, Shemesh discloses when the legs are inside at least part of the more proximal portion of the body lumen, the distal opening of the needle is disposed distally to a distal face of the septum (see Figs. 2, 3A; col. 4, ll. 30-37, 51-56; col. 5, ll. 4-5, 23-25).
Regarding claim 9, Shemesh discloses the legs are configured to expand radially outward upon entering the distal portion of the body lumen from the more proximal portion of the body lumen, such that the teeth become unlocked form the circumferential ridges (see Figs. 3A-3C; col. 5, ll. 13-17, expansion of legs/leaves releases flow adapter element and this configuration would allow for release of adaptor that has circumferential ridges). 
Regarding claim 10, Shemesh discloses the syringe adaptor further comprising a spring 536 disposed within the body lumen between the syringe fitting and the septum housing (see Figs. 1, 2; col. 3, ll. 22-24; col. 4, ll. 41-55), the spring being configured to bias the septum housing distally and this 
Regarding claim 11, Shemesh discloses each of the teeth angled in a proximal direction (see Fig. 3C).
Regarding claim 14, Shemesh discloses the series of teeth consists of two teeth (see Fig. 3C, one above and below gap on leg).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shemesh.
Regarding claims 2 and 3, teachings of Shemesh are described above but in the embodiment of Figures 3A-3C, Shemesh does not specifically disclose a distal portion of an inside wall of the body is shaped to define a plurality of grooves, the variable radius being larger at the distal portion of the body lumen by virtue of the grooves, or wherein the legs of the septum housing are aligned with respective ones of the grooves. 
In Figure 4 of Shemesh, Shemesh discloses a distal portion of an inside wall of the body is shaped to define a plurality of grooves (see Fig. 4, grooves created by inward facing protrusions 232) via protrusions 232, the protrusions applying a friction seizing force on the fluid flow adapter element 204 as it is pulled out of fluid port 202, thereby preventing rapid and sudden separation of the fluid flow adapter element (see col. 5, ll. 30-37), the legs of the septum housing aligned with respective ones of the grooves (see Figs. 3A-3C, 4, as they all are following the same longitudinal line and the grooves lead to support of the legs, they are aligned). It would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to have the syringe adaptor of Shemesh in Figures 3A-3C further include protrusions also as disclosed by Shemesh in order to prevent rapid and sudden separation of the fluid flow adapter element, as taught by Shemesh. As the protrusions are evenly spaced along the circumference of the distal portion, the variable radius would be larger in between the protrusions (in the grooves) at the distal portion of the body lumen by virtue of the grooves. 
Regarding claims 4 and 5, teachings of Shemesh are described above but Shemesh in Figures 3A-3C does not disclose an inside wall of the body is shaped to define a plurality of grooves having a variable depth that is larger at a distal portion of the inside wall than a more proximal portion of the inside wall, the variable radius being larger at the distal portion of the body lumen by virtue of the 
In Figure 4 of Shemesh, Shemesh discloses a distal portion of an inside wall of the body is shaped to define a plurality of grooves (see Fig. 4, grooves created by inward facing protrusions 232) via protrusions 232, the grooves having a variable depth that is larger at a distal portion of the inside wall than at a more proximal portion of the inside wall (see Fig. 4, hole through which portion of arms 526 enters adapter provides a larger depth at a distal portion that is larger than depth at a more proximal portion), the variable radius being larger at the distal portion of the body lumen by virtue of the variable depth of the grooves (see Fig. 4), the protrusions applying a friction seizing force on the fluid flow adapter element 204 as it is pulled out of fluid port 202, thereby preventing rapid and sudden separation of the fluid flow adapter element (see col. 5, ll. 30-37), the legs of the septum housing aligned with respective ones of the grooves (see Figs. 3A-3C, 4, as they all are following the same longitudinal line and the grooves lead to support of the legs, they are aligned). It would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to have the syringe adaptor of Shemesh in Figures 3A-3C further include protrusions allowing for a plurality of grooves having a variable depth that is larger at a distal portion of the inside wall than at a more proximal portion of the inside wall, also as disclosed by Shemesh in order to prevent rapid and sudden separation of the fluid flow adapter element, as taught by Shemesh. As the protrusions are evenly spaced along the circumference of the distal portion, the variable radius would be larger in between the protrusions (in the grooves) at the distal portion of the body lumen by virtue of variable depth of the grooves. 
Regarding claim 12, Shemesh does not specifically disclose a distance between successive ones of the teeth is less than 1 mm.  In In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only 
Regarding claim 13, teachings of Shemesh are described above but Shemesh does not specifically disclose the series of teeth comprises at least three teeth, though Shemesh discloses two teeth (see Fig. 3C).
In In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). see MPEP 2144.04(VI)(B). Similar to In re Harza, additional teeth would not lead to a new unexpected result in Shemesh and, consequently, a mere duplication of parts in having at least three teeth is not patentably significant. Furthermore, Applicant has not provided criticality in the specification of the at least three teeth. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781